JUSTICE HOWERTON, dissenting: This decision holds that a factual basis justifying disbelief of a police officer must be given. This decision is wrong. The majority finds that the circuit court did not believe the police officer, but reverses anyway, saying, “[i]f the circuit court finds a witness to lack credibility, this must somehow be reflected in the record.” 181 Ill. App. 3d at 685. Be forewarned, therefore, all you who suppressions give, you must state a factual basis justifying your disbelief of a police officer, or you shall be reversed! Be forewarned, further, that saying, “I do not believe the police officer,” is not enough to support a suppression order, for the majority has said, “ ‘[a] court of review will not presume that there were aspects of *** a witness’s *** demeanor not apparent from *** the record which justified the trial court in *** disregarding the testimony.’ ” 181 Ill. App. 3d at 685, quoting People v. Gunsaullus (1979), 72 Ill. App. 3d 440, 443, 391 N.E.2d 142, 145. Be forewarned! You must observe, articulate, and be justified! It is wrong to require a court to give a factual basis justifying disbelief. It is wrong because it requires too much. It is wrong because we do not require the same of juries; yet, they also sit as triers of fact. It is wrong, because it is inconsistent with reality. People decide who to believe and who not to believe without giving a factual basis. We should require no more of judges, who, by the way, do not escape their humanity by donning a robe. A factual basis for belief is rarely given, because it usually is impossible to give. It is rarely, if ever, said, “How do I believe thee? Let me count the ways. Thee did not sweat, nor tremble, nor did thy tongue stumble.” No. Belief is a product of experience and intuition as well as observation, and the basis for intuition almost always refuses articulation. Here is the folly of this decision. Suppose the circuit judge had said, “I do not believe that the police officer’s testimony is reasonable when he said ‘the oncoming car did not dim his lights.’ ” Would that satisfy the majority? No. It would not, because no factual basis justifying disbelief is given. Suppose further, the judge attempted to justify disbelief by saying, “The police always say the oncoming car did not dim its lights.” Would that satisfy the majority? No. It would not satisfy the majority, because the police officer’s statement is uncontradicted and unimpeached, and the majority believes that they should not presume that “ ‘[tjhere were aspects of *** a witness’s *** demeanor not apparent from the cold type of the record which justified the trial court in disregarding the *** testimony.’ ” (181 Ill. App. 3d at 685, quoting Gunsallus, 72 Ill. App. 3d at 443, 391 N.E.2d at 145.) That can only mean this case commands, “Give a factual basis.” Since the word presume is being thrown around, I think I will say that we ought to presume that circuit courts are faithful to their oath. I believe we should presume that they are in good faith when they do not believe a witness. Our whole judicial system rests on faith and belief in judges, and on acquiescence in their orders. We command no troops. We bear no arms. We command by our integrity and the force of our ideas. We have announced our disbelief in the faithfulness of our circuit courts by presuming that the circuit court was wrong in disregarding a police officer’s testimony. How then will we preach belief, preach trust, preach faith, preach acquiescence to the public, when we ourselves act in contradiction to our message? We will not, at least successfully, and especially we will not when it is apparent that the real basis of the decision is a notion that a police office’s testimony is somehow different. The majority says that police officers must be believed, unless there are observations about the witness’ demeanor which are articulated, justifying disbelief. Would such a rule be fashioned for firemen? For teachers? For mechanics? For used care salesmen, or television preachers? I think not. Listen! Just as I do not believe judges are unfaithful, likewise, I do not believe police officers lie. But my task here is not to choose between one being faithful on the one hand, and the other not telling the truth on the other. Ironically, both might be faithful, truthful. But, my task is not to resolve that conflict. My task is to uphold the framework of the house of justice as best I can. In doing my duty, I place no wager on either of them. Instead, I place my trust in the system of justice that has kept my Fathers, me, and, I hope, my posterity free. That trust calls us to affirm. Failing that, it calls me to dissent. I may be long-winded, but I hope I am not deluded about the influence of this decision. This decision will not cause the collapse of American jurisprudence. It will not strike a deathblow to our constitution. It will not topple the free world. In fact, I hope it hides its face, turns away from the mainstream of the law and is never heard of again. And, it most likely will. I am personally glad we have little influence outside our district: A lot of influence truly would be frightening when decisions like this one are plunged into an unsuspecting world, for in a grave sense, this decision, in a hidden, yet corrosive way, like a termite, nibbles at the foundation of some basic American values. In this grave sense, this decision has the effect of commanding courts to believe police officers. In America, courts are not commanded to believe anyone, not even the police.